—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered April 30, 2001, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant was sentenced to a prison term of 2 to 6 years after pleading guilty to the crime of criminal possession of a controlled substance in the third degree. She contends on this appeal that the sentence was harsh and excessive and that she should have been sentenced to a period of probation which would be more likely to result in her rehabilitation. We disagree. The record discloses that defendant has an extensive criminal history and that she was an absconder from parole at the time of the arrest that led to this conviction. In view of her background, defendant would appear to be an unlikely candidate for rehabilitation by a sanction that does not include a period of incarceration. The sentence falls within the permissible statutory ranges and there is no indication that the sentencing court abused its discretion by imposing it or that extraordinary circumstances exist warranting modification in the interest of justice (see, People v Carter, 267 AD2d 594, 595, lv denied 94 NY2d 917; People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872). Hence, the sentence will not be disturbed.
Mercure, J.P., Peters, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.